DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “With regard to claim 28, the Examiner states at page 7 of the Office Action: "It would have been obvious to one of ordinary skill in the art at the time of invention to select a known actuator arrangement as in Roussy to apply to Figiel in order to carry out the positions shown in Figiel and to do so with no force required from the user, and additionally to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference". The Applicant submits that one of ordinary skill in the art would not have been motivated to combine the teachings of the prior art of record as suggested in the Office Action. Further, even if one would have tried to combine the identified teachings, the result of the combination would have been different from the one suggested in the Office Action and would not have been obvious to one of ordinary skill in the art. The prior art must be considered in its entirety; the prior art is good for everything it teaches, not just the invention it describes or claims. See MPEP 2141.02.VI. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238, 241 (CCPA 1965), emphasis added. These principles are particularly relevant in the present case because reading Roussy in its entirety leads to the conclusion that the person skilled in the art would stay away from combining this reference to Figiel. More specifically, Roussy states: "Referring to 
This is not found persuasive. Adding the single actuator of Roussy to the core and foot sections of Figiel in order to allow the core panel to move the foot panel as is shown in Roussy Figure 10 would not necessarily require one of ordinary skill in the art to also secure the end of the foot panel to the bed deck frame. Just because Roussy teaches attaching the foot panel to the frame in order to achieve certain positions which Roussy is interested in does not mean Figiel would be required to do the same if Figiel used one actuator to control the core and foot panels. Figiel does not specify his arrangement of actuators, as shown in at least Figure 9 he simply shows positions that can be achieved with his actuators, which are not shown. The position of Figure 9 could be achieved using a core panel actuator 
Applicant further argued, “Further, event taking the position arguendo that one would selectively choose to add the knee deck actuator of Roussy to Figiel without connecting the foot end of the foot deck to the frame-with which the Applicant strongly disagrees-Roussy specifically provides 
This is not found persuasive. Applicant is correct in that Roussy teaches the ‘vascular position’ as being a different position than that which is claimed as Applicant’s vascular position. Roussy’s vascular position is shown in Figure 14, and has an inclined upward core deck connected with an inclined downward foot deck. Roussy describes in Paragraph 196 a method of changing the foot section independently of the core deck, but this is a slightly misleading description. The foot deck must be moved when the core support actuator is moved, however Roussy includes a manual slot and roller mechanism at the end of the foot deck which allows for the angle of the foot deck to optionally remain the same through optional mechanical adjustments of that slot system while the actuator moves the head end of the foot deck and the foot end of the core panel. This mechanism is also not used for all positions, it is used for the position designated as the ‘vascular position’ by Roussy, but this vascular position is different than the position claimed and that is one of the reasons that Roussy is not being used to teach the vascular position or any claimed position. Roussy is simply being used to modify Figiel to have a core panel actuator which is connected to and moves the left end of the foot panel. Having 
Applicant additionally argued, “In addition, the Applicant submits that Roussy is aimed at overcoming problem problems with prior art elevation systems such as those described and illustrated in both Figiel and O'keefe, which would provide a further reason to the person skilled in the art not to combine Roussy with them. Indeed, Roussy is abundantly clear that legs connected by pivoting linkages present some disadvantages, which Roussy attempt to avoid by using linearly extending legs: [0167] In the context of hospitals, it has become increasingly desirable to be able to lower the patient support deck to as low a height as possible (i.e. the ultralow position) off the surface on which the patient support rests (e.g. a floor). This has been difficult to achieve because the frames on which the patient support deck are supported often limit the extent of downward travel of the deck. Further, to lift the deck from a very low height requires an extremely strong and robust lift mechanism, which is exacerbated in the context of a bariatric patient support where loads on the patient support are even more extreme. [0168] Lift mechanisms may comprise legs at the head end and foot end of the patient support. The legs are generally attached at one end to the deck or a frame on which the deck is supported and at the other end to a frame supported on the ground. In order to raise and lower the deck, the legs must either change length or one or both of the ends of the legs must travel longitudinally on the patient support. Variations in the prior art include articulating legs, legs connected by pivoting linkages and legs having upper ends that travel longitudinally along the deck or frame on which the deck 
This is not found persuasive. Roussy is discussing legs between the base of the frame and the support deck frame (i.e. in Figiel the base between the two unnumbered wheels in Figure 1 and the support deck at 26 (see in above quote where Roussy discusses lifting from the floor upward and discusses legs at the head and foot end of the bed…not lifting from the bed frame upward through linkages on each bed deck support). Roussy is not discussing actuator systems to raise up support deck segments (i.e. the actuators between the support deck 26 in Figure 1 of Figiel and the support deck portions 20 in Figure 9 of Figiel). Whatever lifting mechanism between the base and support deck frame Figiel, O’Keefe, and Roussy use, that is irrelevant to the actuators between the support deck frame and support deck sections which are the focus of the modification. Simply because a reference says they are improving an unrelated system over the prior art version does not mean that they teach away from combining with the prior art to improve a different system. Furthermore, most later art sees itself as an improvement over earlier art, but this does not mean that the earlier art would not be useful for other reasons and cannot be modified simply because the new art views itself as better. I.e. one might use Figiel’s leg arrangement even if it is less strong because they are not concerned with strength and instead want a more cost effective arrangement. This does not mean that Figiel’s actuators could still not be improved by Roussy’s actuator set up. Overall though, Roussy’s legs are not being used in the modification and thus any commentary on Roussy’s legs, or legs of the prior art, is not relevant to the modification or rejection. 
Applicant next argued, “Further, the forward tilt or Trendelenburg position, which is depicted in Fig. 19B and relied upon in the Office Action, is achievable specifically by using the drive links 426, 430, 436, 444 of the elevation system or lift system 18 in O'Keefe. The Examiner must consider O'Keefe in its entirety, and the Examiner cannot cite the angles in Fig. 19B of O'Keefe and ignore the means used to 
This is not found persuasive. As discussed above, pivot links are discouraged in bed FRAME lifting legs (legs that lift the entire bed support deck from the floor to a waist height, not legs which tilt the backrest and footrest to certain angles). The combination of Roussy and Figiel is capable of achieving the positions of O’Keefe and thus all are considered in their entirety and there is nothing to teach away from such a combination. 
Applicant then argued, “Similarly, Figiel teaches pivot links to vary the height of base support 15, as can be seen in Figs. 6 to 19 of Figiel and for example in Fig. 7 (annotated by Applicant): The Applicant respectfully submits that one of ordinary skill in the art, having carefully read Roussy's patent publication in its entirety, would have considered its teachings as a whole, as well as the advantages provided by its invention, which is directed to a patient support usable with bariatric patients. One of ordinary skill in the art would have specifically noted the above reproduced passages of Roussy which discuss the numerous problems with prior art lifting mechanisms having articulating legs connected by pivoting linkages, and would have been discouraged from combining them with the teachings of Figiel and O'Keefe, who specifically teach lifting mechanisms with pivoting linkages. One of ordinary skill in the art would thus have been discouraged from combining the features of Roussy and O'Keefe with Figiel, or would have modified Figiel's mechanism to at least include linearly extending legs, which would extensively modify Figiel's principle of operation and destroy its purpose to achieve the different positions illustrated in the Figures of Figiel reproduced above.”
This is not found persuasive. Again, Roussy is simply being used to add a core actuator linked to a foot panel to the bed deck support tilting actuator arrangement of Figiel. Nothing about the legs and height adjustment system of Roussy is being used in the combination. Figiel is not even concerned with bariatric patients as Roussy is so whether the leg system is strong enough for high weights is not 
Applicant finally argued, “Furthermore, the Applicant submits O'Keefe does not teach or even remotely suggest inter alia "the tilt angle corresponding to the lower body angle and to the back angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal14 plane and the backrest horizontally at a second horizontal plane below the first horizontal plane, thereby placing the patient support device in the vascular position." as required by claim 28 of the present application. The Applicant submits that being "close to the head section being horizontal and foot section being horizontal" as advanced in the Office Action is not sufficient to conclude that O'Keefe would teach such features, as the phrase "the tilt angle corresponding to the lower body angle and to the back angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal plane and the backrest horizontally at a 
This is not found persuasive. Paragraph 86 of O’keefe notes that the head deck section can reach a maximum angle of 65 degrees with relation to the frame (angle alpha in Figure 19b). Even if the maximum angle 65 is shown in Figure 19b, that is a maximum angle, so the head deck section may be articulate to a lesser angle which would achieve the horizontal position, as in Figure 19b the head deck section is just slightly above horizontal. Thus O’keefe teaches a system which may articulate the head deck to a horizontal position when the bed frame is tilted downward. O’Keefe states, in Paragraph 87, “Angle .alpha. continues to increase until angle .alpha. reaches some threshold value. Illustratively..” and goes on to give an example of angle alpha being at 40 degrees. However this is just one example of an angle that might be used in order to raise the user’s head. As O’keefe states, the angle alpha could be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-32, 34, 40, 41, 43-46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780). 
 Regarding claim 28, Figiel teaches a method for placing a patient support device in a vascular position, the patient support device having a patient support assembly (Figure 9; 20) mounted onto a frame (Figure 2; 5) having a head end and a foot end, the frame being operatively connected to a base (Figure 11; the bar attaching the two wheels (unnumbered)) the patient support assembly including a backrest (Figure 9; 20, left) located near the head end, a lower body support panel (Figure 9; 20, right) located near the foot end and a core support panel (Figure 9; 20, middle) located between the backrest and the lower body support panel, the core support panel being pivotably interconnected to the lower body support panel (Figure 9; as shown), the method comprising: receiving a command to place the patient support device 
 Regarding claim 29, Figiel teaches the pivoting the core support panel comprises raising a rear portion of the core support panel located towards the lower body support panel (Figure 10; as shown on middle panel). 
Regarding claim 30, Figiel teaches the raising the rear portion of the core support panel further comprises raising a front portion of the lower body support panel located towards the core support panel, the rear portion of the core support panel being hingeably connected to the front portion of the lower body support panel via a hinge connection (Figure 10, as shown). 
Regarding claim 31, Figiel does not specifically teach the raising the rear portion of the core support panel and the raising the front portion of the lower body support panel comprises actuating a lower body actuator having a first portion pivotably connected to the frame and a second portion pivotably connected to the hinge connection between the rear portion of the core support panel and the front portion of the lower body support panel. Roussy teaches the raising the rear portion of the core support panel and the raising the front portion of the lower body support panel comprises actuating a lower body actuator having a first portion pivotably connected to the frame and a second portion pivotably connected to the hinge connection between the rear portion of the core support panel and the front portion of the lower body support panel (Figure 10, at 2049). It would have been obvious to one of ordinary skill in the art 
Regarding claim 32, Figiel teaches the tilting of the frame is performed after the raising of the core body support panel and the raising of the backrest (The progression of figures 10 to figure 11 shows that this may be done in this order). 
Regarding claim 34, Figiel does not specifically teach the core angle is 30 degrees, the lower body angle is 13 degrees, the back angle is 13 degrees and the tilt angle is 13 degrees. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the angles of the supports of Figiel to be 30 and 13 degrees in order to achieve a position at which patient comfort and care is optimized, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961). 
Regarding claim 40, Figiel teaches a method for placing a patient support device in a vascular position, the patient support device having a patient support assembly (Figure 9; 20) mounted onto a frame (Figure 2; 5) having a head end and a foot end, the frame being operatively connected to a base (Figure 11; the bar attaching the two wheels (unnumbered)), the patient support assembly including a backrest (Figure 9; 20, left) located near the head end, a lower body support panel (Figure 9; 20, right) located near the foot end and a core support panel (Figure 9; 20, middle) located between the backrest and the lower body support panel, each of the lower body support panel and the core support panel including a front portion and a rear portion, the rear portion of the core support panel being pivotably interconnected to the front portion of the lower body support panel and the method comprising: receiving a command 
Regarding claim 41, Figiel teaches the rear portion of the core support panel is hingeably connected to the front portion of the lower body panel via a hinge connection (Figure 9. The middle panel 20 is pivotably connected through a hinge to the lower body panel). 
Regarding claim 43, Figiel teaches pivoting the core support panel comprises raising the rear portion of the core support panel (Figures 9/11, the right of the middle panel). 
Regarding claim 44, Figiel teaches raising the rear portion of the core support panel further comprises raising the front portion of the lower body panel located towards the core support panel (Figures 9/11, between the rightmost panel and middle panel). 
Regarding claim 45, Roussy teaches raising the rear portion of the core support panel and raising the front portion of the lower body panel comprises actuating a lower body actuator having a first portion pivotably connected to the frame and a second portion pivotably connected to the hinge connection (Figure 10, 202 pivots the thigh panel at 107 and foot panel 
Regarding claim 46, Figiel does not teach raising the rear portion of the core support panel and raising the front portion of the lower body panel further comprises sliding the rear portion of the lower body surface relative to the frame. Roussy teaches raising the rear portion of the core support panel and raising the front portion of the lower body panel further comprises sliding the rear portion of the lower body surface relative to the frame (Figure 10, 2024). It would have been obvious to one of ordinary skill in the art at the time of invention to select a known actuator arrangement as in Roussy to apply to Figiel in order to carry out the positions shown in Figiel and to do so with no force required from the user, and additionally to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference. 
Regarding claim 49, Figiel does not specifically teach the core angle is 30 degrees, the lower body angle is 13 degrees, the back angle is 13 degrees and the tilt angle is 13 degrees. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the angles to be 13 and 30 degrees in order to achieve the optimal vascular position for treating the patient, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290F.2d 839,129 USPQ402 (CCPA 1961).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Ferraresi (US Patent 7716762).
Regarding claim 33, Figiel teaches the raising of the core body support panel, the raising of the backrest and the tilting of the frame (Figure 11). Figiel does not specifically teach the movements are performed simultaneously. Ferraresi teaches movements of multiple actuators to position portions of a bed in different orientations may be performed sequentially or simultaneously (Column 16, lines 19-59). It would have been obvious to one of ordinary skill in the art to modify the movements of Figiel to be performed simultaneously as in Ferraresi in order to move the patient to different desired orientations faster.
Claim 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Elliot (US Patent Application Publication 20080172789). 
Regarding claim 35, Figiel teaches a method for placing a patient support device in a vascular position, the patient support device having a patient support assembly (Figure 9; 20) mounted onto a frame (Figure 2; 5) having a head end and a foot end, the frame being operatively connected to a base (Figure 11; the bar attaching the two wheels (unnumbered)), the patient support assembly including a backrest (Figure 9; 20, left) located near the head end, a lower body support panel (Figure 9; 20, right) located near the foot end and a core support panel (Figure 9; 20, middle) located between the backrest and the lower body support panel, the core support panel being pivotably interconnected to the lower body support panel (Figure 9; as shown), the method comprising: receiving a command to place the patient support device in the vascular position (Figures 9-11, necessarily would require a command to place the patient support device in the positions shown in order to operate the actuators to do so) in which the core support panel is at a core angle above the frame, the lower body support panel is at a lower body angle above the frame, the backrest is at a back angle above the frame (Figure 9; as wherein the pivoting of the core support panel causes pivoting of the lower body support panel. Roussy teaches the pivoting of the core support panel causes pivoting of the lower body support panel (Figure 10, 202 pivots the thigh panel at 107 and foot panel at 2002). It would have been obvious to one of ordinary skill in the art at the time of invention to select a known actuator arrangement as in Roussy to apply to Figiel in order to carry out the positions shown in Figiel and to do so with no force required from the user, and additionally to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference. Elliot teaches sensing a current configuration of the patient support device (Paragraph 110); determining a combination of operations required to achieve the vascular position from the current configuration; pivoting at least one of the core support panel, the lower body support panel, the backrest and the frame according to the determined combination of operations, thereby placing the patient support device in the vascular position (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various 
Regarding claim 36, Figiel does not specifically teach the combination of operations is performed simultaneously. Elliot teaches the combination of operations is performed simultaneously (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient. 
Regarding claim 37, Figiel does not specifically teach the combination of operations is preprogrammed. Elliot teaches the combination of operations is preprogrammed (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to 
Regarding claim 38, Figiel does not specifically teach the method further includes the step of detecting a pivoting direction of the backrest. Elliot teaches the method further includes the step of detecting a pivoting direction of the backrest (Paragraph 88 discusses sensing the angular orientation of the backrest, and thus the angular orientation sensor would sense pivoting direction when the angular orientation changed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve avascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095)  further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Elliot (US Patent Application Publication 20080172789) further in view of Horitani (US Patent Application Publication 20040133982). 
Regarding claim 39, Figiel does not specifically teach the method further includes the step of determining the pivot speed of the backrest. Horitani teaches the method further includes the step of determining the pivot speed of the backrest (Paragraph49). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Figiel to determine pivot speed in order to allow for control of the speed to prevent pivoting too fast to be comfortable for the patient.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe  
Regarding claim 42, Figiel and Roussy do not teach the rear portion of the lower body support panel is slidably supported on the frame via rollers. Hornbach teaches the rear portion of the lower body support panel is slidably supported on the frame via rollers (Figure 1; 60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cams of Roussy to be rollers on the foot section as in Hornbach in order to allow smoother sliding of the frame, and thus increase patient comfort.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Shimada (US Patent Application Publication 20160120327).
 Regarding claim 47, Figiel does not teach the tilting of the frame is performed after the raising of the core body support panel and the raising of the backrest. Shimada teaches the tilting of the frame is performed after the raising of the core body support panel and the raising of the backrest (Paragraphs 171-172 describe lifting the articulating portions both before and after the tilting of the frame depending on the positions and the users desire not to slip in the bed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to articulate before tilting in order to prevent the user from sliding in the bed.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Elliot (US Patent Application Publication 20080172789). 
 Regarding claim 48, Figiel does not teach the raising of the core body support panel, the raising of the backrest and the tilting of the frame are performed simultaneously. Elliot teaches the combination of operations is performed simultaneously (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673